DETAILED ACTION
This action is in reply to the submission filed on 5/26/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments to claims 1, 8 and 15 are acknowledged.
Claims 1, 3-8, 10-15 and 17-23 are currently pending and have been examined under the effective filing date of 6/05/2020.
Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive in part. Examiner acknowledges claim amendments practically applying the judicial exception, and thanks Applicant for point to specification ¶¶0048 and 58-60 for support. Claim limitations in independent claims 1, 8 and 15 regarding automatic generation of input options based on user type serve as a practical application of the abstract idea. Specifically, this specific manner of automatically displaying relevant options to a user results in an improved user interface for electronic devices.  Therefore, the claims are eligible.  Ludwig ¶0080 teaches the clarification of the automated generation of saved, user-specific templates as seen in present invention: “To further facilitate the presentation of invoices, the system may permit settings associated with a specific report to be automatically saved and used again the next time the user generates the report.” Ludwig ¶0100 teaches uploading a company logo: “system may permit new logos to be made available to the system with an "add" button for uploading the logo file…”
Regarding pages 11 and 12 of Applicant’s remarks, Examiner submits Ludwig ¶0122 to teach exemplary data populated in an invoice: “By default, the system may display the following exemplary columns: biller name (and/or logo(s)), invoice number, due date, status, net amount due, amount to pay, and select. The payer system administrator may optionally elect to display additional columns (e.g., P.O. number, P.O. requisition number, store number) by setting them in the payer profile.”  Examiner additionally submits prior art to explicitly teach Applicant’s limitations of specific data being updated live in a preview format and alongside the input region of the interface: at least Figure 2 of Berlitz et al. (Pub. No. US 2020/0174800 A1.)

Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15 and 17-23 are not rejected under 35 U.S.C. 101 because, Step 1: while the claims fall under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1, 8 and 15, and their dependent claims 3-7, 21; 10-14, 22; 17-20 and 23 respectively, recite a method and/or system for configuring a pay statement, determining an input interface version for a user based on needs of the user, presenting an input are for a user to input setting defining how the pay statement is to be configured, receiving the setting from the user, generating a user pay statement template, storing the user pay statement template, and displaying in a preview area a contemporaneous preview of the pay statement based on the template and settings, wherein the preview provides a real time visual representation of how the pay statement will appear based on changing settings. These limitations are directed to the abstract idea of organizing human activity in the form of commercial activities/sales activities, without significantly more. 
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a graphical user interface, a computer, a processing unit, a computer program product comprising computer readable storage media, a storage device configured to store program instructions; and one or more processors operably connected to the storage device and configured to execute the program instructions to cause the computer system  individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  While the benefits of computing technology applied to methods of organizing human activity are recognized, MPEP 2106.05 states that merely using a computer as a tool to perform the abstract idea is a reason why the claim as a whole, looking at the elements individually and in combination, fails Step 2A Prong 2. Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  Claim limitations in independent claims 1, 8 and 15 regarding automatic generation of input options based on user type serve as a practical application of the abstract idea. Specifically, this specific manner of automatically displaying relevant options to a user results in an improved user interface for electronic devices.  Therefore, the claims are eligible.
Limitations wherein the input interface version is customized to provide an input area that present options for settings that correspond to the needs of the user in the input area, wherein the settings allow the user to define locations on the pay statement at which data or type of data is to be present, and claims 3-7, 10-14 and 17-23 serve to limit the modifying steps of the independent claims and introduce neither a new abstract idea nor additional limitations that are significantly more/a practical application of an abstract idea; they add insignificant extra‐solution activity to the judicial exception ‐ see MPEP 2106.05(g.)
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception for the same reasons above.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (Pub. No. US 2003/0004874 A1) in view of Berlitz et al. (Pub. No. US 2020/0174800 A1.)
Regarding Claims 1, 8 and 15, Ludwig discloses a computer-implemented method for configuring a pay statement, comprising: 
determining, by a computer, an input interface version for a user based on needs of the user, (Ludwig ¶0065; system may permit company data to be entered for the following exemplary fields, which the system may store as global information on the database: name, address, city, state, zip, country, SIC code, TIN, and default template type) Examiner notes the system storing the input interface version as a default template type by company. wherein the input interface version is customized to provide an input area that present options for setting that correspond to the needs of the user in the input area, (Ludwig ¶0093; system may use one or more … customizable … template schema (which may be stored as global information on the database) to format the biller detail, and the system may provide a single biller multiple templates from which to select.) (Ludwig ¶0095; system may make other options available to the biller system user for selection, e.g. an items button for displaying the invoice details in item view.) wherein the options in the input area are automatically generated based on type of the user; (Ludwig ¶0080; To further facilitate the presentation of invoices, the system may permit settings associated with a specific report to be automatically saved and used again the next time the user generates the report.) Examiner notes the customizable templates, selectable templates, and buttons for modifying the user interface area, allowing for customization.
presenting, by the computer, the input area in a graphical user interface for the user to enter settings defining how the pay statement is to be configured, wherein the input area comprises a logo input area for the user to upload at least one company logo; (Ludgwig ¶0100; system may permit new logos to be made available to the system with an "add" button for uploading the logo file,)
receiving, by the computer, the settings from the user, wherein the settings allow the user to define locations on the pay statement at which data or type of data is to be presented; (Ludwig ¶0093; system may use one or more predetermined, customizable and/or selectable template schema (which may be stored as global information on the database) to format the biller detail, and the system may provide a single biller multiple templates from which to select.) 
generating, by the computer, a user pay statement template; (Ludwig ¶0097; invoice export section 633, from which the user may either edit export templates or export files.)
storing, by the computer, the user pay statement template in user pay statement storage. (Ludwig ¶0080; To further facilitate the presentation of invoices, the system may permit settings associated with a specific report to be automatically saved and used again the next time the user generates the report.)
Ludwig ¶0122 teaches exemplary invoice colums: “By default, the system may display the following exemplary columns: biller name (and/or logo(s)), invoice number, due date, status, net amount due, amount to pay, and select. The payer system administrator may optionally elect to display additional columns (e.g., P.O. number, P.O. requisition number, store number) by setting them in the payer profile.”  Ludwig does not explicitly teach a preview area adjacent to input area, but Berlitz does disclose: 
displaying, by the computer, in a preview area adjacent to the input area in the graphical user interface, a contemporaneous preview of the pay statement based on the template and settings, wherein the preview comprises a real time visual representation of how the pay statement will appear based on changing settings, a company logo, and example data generated to fill the pay statement template. (Berlitz Fig. 2 showing realtime preview of document building, including image components; ¶0036; interface builder 102 may provide, in real-time, a visual preview of custom components in webpage 104)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Ludwig with the known technique of document previewing in Berlitz because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a visual representation to assist in the user when designing the invoice. (Berlitz ¶000036; indicate the visual appearance component 108B, 108C. Through the webpage builder of the interface, a user may then adjust visual features such as size, shape, and color of the various components 108)
Claim 8 is rejected on the same basis as claim 1, with the additional limitations of:
a storage device configured to store program instructions; (Ludwig ¶0156; memory storage means (e.g. RAM, ROM) and storage devices (e.g. computer-readable memory,)
and one or more processors operably connected to the storage device and configured to execute the program instructions to cause the computer system. (Ludwig ¶0160; running on IBM-type, Intel Pentium.TM. or RISC microprocessor-based personal computers)

Regarding Claims 3, 10 and 17, Ludwig as modified by Berlitz discloses the method of claim 1, wherein the options for the settings presented to the user in the input area do not include options for the settings that do not correspond to the needs of the user. (Ludwig ¶0095; system may, upon selection of such an button, remove the header from the invoice details and all but the net amount due field of the footer,)

Regarding Claims 4, 11 and 18, Ludwig as modified by Berlitz discloses the method of claim 1, wherein receiving the settings from the user comprises receiving a logo for an entity for which the user is configuring the pay statement. (Ludwig ¶0066; system may make new logos available to the system with an "add" button which uploads the logo file, and may likewise permit logos to be removed from the system with a "remove" button.)

Regarding Claims 5, 12 and 19, Ludwig as modified by Berlitz discloses the method of claim 1, wherein receiving the settings from the user comprises receiving specific pay statement attributes. (Ludwig ¶0063; system may require fields for company information, such as name and phone.)

Regarding Claims 6, 13 and 19, Ludwig as modified by Berlitz discloses the method of claim 1, wherein receiving the settings from the user comprises at least one of adding or removing a line item. (Ludwig ¶0040; business objects of the present invention should be modular, i.e., functionality may be added to, deleted from, or modified in the system by adding or removing business objects… ¶0105; hide line items from invoice listing)

Regarding Claims 7 and 14, Ludwig as modified by Berlitz discloses the method of claim 1, wherein the preview comprises placeholder example data. (Ludwig ¶0105; system may provide a load default button to fill in all fields with the default entries.)

Regarding Claims 21-23, Ludwig as modified by Berlitz discloses the method of claim 1, wherein the settings allow the user to define format in which the data is to be presented on the pay statement. (Ludwig ¶0093; system may use one or more … customizable … template schema (which may be stored as global information on the database) to format the biller detail, and the system may provide a single biller multiple templates from which to select.) (Ludwig ¶0095; system may make other options available to the biller system user for selection, e.g. an items button for displaying the invoice details in item view.) Examiner notes the customizable templates, selectable templates, and buttons for modifying the user interface area, allowing for customization. (Ludwig ¶0097; invoice export section 633, from which the user may either edit export templates or export files.)

Conclusion
Pertinent prior art made of record but not relied upon in this action include: Yang et al. (Pub. No. US 2009/0043689 A1,) Allin (CA 2,570,897,) Schnitt (Pub. No. US 2020/0013098 A1,) Sharma (CA 2,396,266) and Fallis (Pub. No. US 2020/0118057 A1.) Applicant is respectfully suggested to carefully review these references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629